DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the filtered mixture" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 depends form claim 19, so also includes the limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6-7,13-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Korolik et al (US 2015/0126039; provided with the IDS of dated 1/11/2021).
Korolik et al disclose a method of etching silicon from a patterned substrate comprising an exposed region of silicon germanium and silicon, the method comprising: delivering the substrate into a processing region (110) ([0018]-[0019] and Figure 1);
forming a remote plasma in a remote plasma region to produce plasma effluents from a fluorine-containing precursor and a hydrogen-containing precursor, wherein the fluorine-containing precursor includes at least one precursor selected from the group consisting of a fluorocarbon, atomic fluorine, diatomic fluorine, an interhalogen fluoride (e.g. bromine trifluoride, chlorine trifluoride), nitrogen trifluoride, hydrogen fluoride, sulfur hexafluoride and xenon difluoride and the hydrogen-containing precursor comprises one or more of ammonia, hydrogen (H.sub.2), or a hydrocarbon [0020];
filtering, by an ion suppressor, fluorine and hydrogen containing plasma effluents to selectively etch silicon, wherein the plasma effluents are thought to contain neutral fluorine radicals (denoted F*) as well as neutral hydrogen radicals (H*); and etching the silicon is etched faster than the exposed region of silicon germanium (see paragraphs [0022]-[0023], [0036], claim 1).
With regards to claims 6-7, Korolik et al disclose that the process gas may also include a carrier gas such as helium, argon, nitrogen (N.sub.2), etc. [0044].
With regards to claims 13-14, Korolik et al disclose that an ion suppressor being used to provide radical and/or neutral species for selectively etching substrates (see  paragraph  [0036]), the ion suppressor positioned between the substrate processing region and the remote plasma region (paragraph [0037]).
With regards to claim 17,  Korolik et al disclose that  a  plasma  may  be generated  using  known  techniques  (e.g.,  inductively-coupled  power) [0028].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5,8-12,15-16 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korolik et al (US 2015/0126039; provided with the IDS of dated 1/11/2021).
With regards to claim 5, Korolik et al disclose above the hydrocarbon being used as hydrogen –containing precursor (also see claim 7) but fails to teach the specific hydrogen carbon.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the commonly known hydrocarbon as listed in the instant claim as such are encompasses by the hydrocarbon as taught by Korolik et al.
With regards to claim 8, Korolik et al disclose that the first etch rate may exceed the second etch rate by a multiplicative factor of ten, twenty, fifty or one hundred (see paragraph [0035]), and adjustments in the ion concentration of the gas mixture can alter 
With regards to claims 9-12, Korolik et al disclose that forming a remote plasma in the remote plasma region to produce plasma effluents from the fluorine-containing precursor and the hydrogen-containing precursor, and filtering, by an ion suppressor, fluorine and hydrogen containing plasma effluents to selectively etch silicon, wherein the substrate is a patterned substrate which further comprises an exposed region of silicon germanium and the silicon is etched faster than the exposed region of silicon germanium (see paragraph [0036], claim 1).
With regards to claims 15-16 Korolik et al disclose that either channel may be used for the fluorine-containing precursor, and on the other hand, the first channel (1012) may be used for the process gas and the second channel (1013) may be used for a treatment gas (see [0041]).
With regards to claim 18, Korolik et al disclose a method of etching silicon from a patterned substrate comprising an exposed region of silicon germanium and silicon, the method comprising: delivering the substrate into a processing region (110); and etching the silicon from a substrate disposed within the substrate processing region, wherein the substrate is a patterned substrate which further comprises an exposed region of silicon germanium and the silicon is etched faster than the exposed region of silicon germanium (see paragraphs [0019]-[0022], claim 1).
Korolik et al disclose that filtering, by an ion suppressor, fluorine and hydrogen containing plasma effluents to selectively etch silicon, wherein the plasma effluents are 
Korolik et al disclose that  a  plasma  may  be generated  using  known  techniques  (e.g.,  inductively-coupled  power) [0028].
Korolik et al fails to disclose the step of generating one or more organic radicals in the mixture in the plasma chamber with the inductively coupled plasma source. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve one or more organic radicals in the mixture because Korolik et al teach above that forming a remote plasma in a remote plasma region to produce plasma effluents from a fluorine-containing precursor and a hydrogen-containing precursor, wherein the hydrogen-containing precursor comprises a hydrocarbon (see claims 1, 7), wherein the plasma effluents are thought to contain neutral fluorine radicals (denoted F*) as well as organic radicals, while the hydrocarbon being used as hydro-containing precursor (see paragraph [0023]), and a plasma may be generated using known techniques (e.g., inductively-coupled power) (see paragraph [0028]).
With regards to claims 19-20, Korolik et al disclose that  filtering,  by  an  ion  suppressor,  fluorine  and  hydrogen  containing  plasma  effluents  to selectively   etch   silicon,   wherein   the   substrate   is  a  patterned   substrate   which   further   comprises an   exposed   region   of   silicon   germanium   and   the   silicon   is   etched   faster   than   the   exposed region  of  silicon  germanium  (see  paragraph  [0036],  claim  1).
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713